Title: From William Smith Shaw to Abigal Adams Shaw Felt, 27 January 1816
From: Shaw, William Smith
To: Felt, Abigal Adams Shaw



My dear Abbey
Boston 27 Jan 1816

I have received your letter of the 3 Jan and should have written you an answer before but thinking that it would be more satisfactory to both of us to converse together respecting the important subject of the letter I have delayed writing, constantly flattering myself that it would be in my power to visit Atkinson but this has not been in my power. Indeed I had prepared myself to have gone on the first Saturday after I received your letter but the violent snow storm unfortunately prevented—In answer to your question I say that I have the most implicit confidence in your prudence judgment & discretion and however you finally decide you may be assured of meeting my most cheerful approbation, but I would suggest to you whether it would not be better to postpone your marriage till the fall. Various considerations occur to me for preferring this latter period—It will give Mr. Felt an opportunity to lay aside something this year—you will be able by this delay to furnish your house to much greater advantage and make all the necessary arrangements more easy and comfortably to yourself.—I would advise you to commence immediately to procure your furniture and cause the necessary articles to be made and for this purpose I know money will be required and here I desire to bless my God for his infinite kindness to me, in giving me the means to procure for you all that you can wish. I have made inquiries respecting the sum necessary to furnish a house genteely and find that about two thousand dollars is thought amply sufficient and this sum & more too if necessary—I offer to you with all my heart—I can make such arrangements as will enable me to pay answer your demands without the least inconvenience to yourself to myself as fast as you can probably want—You may probably think of some things which I might purchase immediately—such as pillow cases for instance and you might make them at your leisure—Any thing of this kind that you would like. I know my good friend H. Welch would procure with pleasure. I want my dear Sister to say a great deal more to you but my office is filling up with people and I must stop—With respectful remembrance to our good father & Lydia I am my dear Sister your brother

W S Shaw